             Case 1:18-cr-02056-SMJ               ECF No. 9        filed 11/07/18        PageID.10 Page 1 of 5
PS3 (12/05-Rev. for PACTS 6/11)                                                     Fernando Magana-Mendoza/1:18CR02056-SMJ-1

         In accordance with Title 18 U.S.C. § 3153(c)(1), Pretrial Services Reports are made available to Defense Counsel and
         the Government. The Pretrial Reports are not public record, are not to be reproduced or disclosed to any other party,
         and shall remain confidential.

                                           PRETRIAL SERVICES REPORT
 District/Office                                                     Charge(s) (Title, Section, and Description)
 Eastern District of Washington/Yakima                               Count 1: 8 U.S.C. § 1326 - Alien in the United
 Judicial Officer                                                    States After Deportation
 The Honorable Mary K. Dimke
 U.S. Magistrate Judge
 Docket Number (Year – Sequence No. – Def. No.)
 1:18CR02056-SMJ-1


                                                         DEFENDANT
 Name                                                               Employer/School
 Fernando Magana-Mendoza                                            Unknown
 Other Names on Charging Document
 Unknown
 Address                                                            Employer/School Address
 Unknown                                                            Unknown

 Time at Address               Time in Community                    Monthly Income                    Time with Employer/School
 Unknown                       Unknown                              Unknown                           Unknown


INTRODUCTION:

On November 7, 2018, the defendant will make an initial appearance before the Honorable Mary K.
Dimke, U.S. Magistrate Judge in Yakima, and Richland, Washington. The defendant was not
interviewed for the purposes of the pretrial services report at the request of his attorney.

The government advises this matter is Fast Track eligible. However, as of the submission of this report,
it is unknown if Mr. Magana-Mendoza will enter the district's Fast Track program.

Unless stated otherwise, information contained in this report was taken from law enforcement authorities.

PRIOR RECORD:

Criminal history information for this report was gathered through a search of the Washington State
Judicial Information System (JIS), Access to Law Enforcement Systems (ATLAS), Law Enforcement
Records Management System (LERMS) and Yakima County Sheriff's Office Database (Spillman).

According to available records, the defendant, age 46, was born on August 2, 1972, in Michoacán,
Mexico, and is a citizen of Mexico.


Page 1
            Case 1:18-cr-02056-SMJ       ECF No. 9   filed 11/07/18   PageID.11 Page 2 of 5
PS3 (12/05-Rev. for PACTS 6/11)                                  Fernando Magana-Mendoza/1:18CR02056-SMJ-1


The defendant has used the following aliases and/or variations of these names: Filiberto Magana-
Mendoza; Fernando Maganamendoza; Filberto Magana Mendoza; Filiberto Magana Mendoza; and
Fernando Magana-Mandoza.

Mr. Magana-Mendoza has also used the following dates of birth: January 1, 1920; October 25, 1976; and
March 31, 1972.

 Date of
 Arrest                  Charge/Agency                       Date Sentence Imposed/Disposition

 09/18/1999              Removal Proceedings                 Unknown date: removed to Mexico
 (age 27)                U.S. Immigration and Customs
                         Enforcement, San Luis, AZ
                         #unknown

 The defendant's rapsheet states prosecution was declined for an additional charge of documented false
 claim.

 05/24/2008              Open Container Beer/Wine            Unknown date: convicted
 (age 35)                Unknown Court,
                         Chester, SC
                         #R84

 Name used: Mendoza, Filiberto Magana

 08/14/2008              Trafficking Marijuana               Unknown
 (age 36)                Unknown Court,
                         York, SC
                         #200800028128

 Name used: Magana-Mendoza, Filberto

 According to the defendant's rapsheet, there is an active warrant in this matter from York County
 Sheriff's Office in York, South Carolina. The warrant is extraditable in the State of South Carolina,
 North Carolina, and Georgia. However, the reason for issuance is unknown as of the submission of this
 report.

 12/07/2008              Driving Without a License           Unknown
 (age 36)                Issaquah Municipal Court,
                         Issaquah, WA
                         #CQ13731NB




Page 2
            Case 1:18-cr-02056-SMJ       ECF No. 9    filed 11/07/18   PageID.12 Page 3 of 5
PS3 (12/05-Rev. for PACTS 6/11)                                   Fernando Magana-Mendoza/1:18CR02056-SMJ-1

 12/09/2008              Entry Without Inspection, Time, or   Unknown
 (age 36)                Place
                         U.S. Immigration and Customs
                         Enforcement, Seattle, WA
                         #unknown

 04/12/2012              Ct. 1: Alien Removal                 Unknown
 (age 39)                Ct. 2: Reentry of Removed Aliens
                         U.S. Immigration and Customs
                         Enforcement, Unknown City, TX
                         #unknown

 04/13/2012              Federal Material Witness             Unknown
 (age 39)                U.S. District Court, TXSD,
                         Corpus Christi, TX
                         #2:12MJ00362-BJE-Witness 2

 Name used: Magana-Mandoza, Fernando

 The defendant in this matter is listed as Roy Reyes who was charged with bringing in and harboring
 aliens.

 07/02/2012              Illegal Entry                        07/05/2012: credit for time served; $10
 (age 39)                U.S. District Court, TXSD,           special assessment
                         McAllen, TX
                         #7:12PO04130-PEO-1

 The court docket reflects the defendant is also known as Filiberto Magana-Mendoza.

 The defendant's rapsheet indicates he was originally charged with entry without inspection, time, or
 place and alien removal.

 According to the criminal complaint, on July 2, 2012, the defendant was located in Starr County within
 the Southern District of Texas. Mr. Magana-Mendoza admitted to being a citizen and national of
 Mexico, who knowingly and unlawfully entered the U.S. without permission. The defendant told agents,
 he had entered the U.S. on July 2, 2012, by rafting across the Rio Grande River near the Rio Grande
 City in Texas.

 10/12/2014              Alien Removal                        10/13/2014: removed to Mexico through
 (age 42)                U.S. Immigration and Customs         Hidalgo, Texas
                         Enforcement, Unknown City, TX
                         #unknown




Page 3
            Case 1:18-cr-02056-SMJ        ECF No. 9    filed 11/07/18   PageID.13 Page 4 of 5
PS3 (12/05-Rev. for PACTS 6/11)                                    Fernando Magana-Mendoza/1:18CR02056-SMJ-1


 08/25/2018              Ct. 1: Possession With Intent to      11/05/2018:
 (age 46)                Deliver Marijuana                     Cts. 1-2: dismissed without prejudice
                         Ct. 2: Manufacture Marijuana
                         Yakima County Superior Court,
                         Yakima, WA
                         #18-1-01634-2

In addition to the above-listed criminal history, the defendant received 3 infractions on March 14, 2018,
for no insurance, no valid operator's license with valid identification, and prohibited U-turn.

The Washington State Department of Licensing website indicates the defendant has a Washington State
identification card, which expired on March 31, 2024.

ARREST BEHAVIOR

Unknown

ASSESSMENT OF NONAPPEARANCE:

The defendant poses a risk of nonappearance for the following reasons:

    1.   Illegal alien
    2.   Foreign citizenship
    3.   Ties to a foreign country
    4.   Prior removals/deportations
    5.   Active warrant
    6.   Unknown family, community, residence, education, employment, finances, property or health

ASSESSMENT OF DANGER:

The defendant poses a risk of danger for the following reasons:

    1. Criminal history




Page 4
             Case 1:18-cr-02056-SMJ    ECF No. 9   filed 11/07/18    PageID.14 Page 5 of 5
PS3 (12/05-Rev. for PACTS 6/11)                                Fernando Magana-Mendoza/1:18CR02056-SMJ-1



RECOMMENDATION:

Based on the above information, it appears no condition or combination of conditions can be imposed by
the Court that would reasonably assure the defendant's appearance in Court and the safety of the
community. Therefore, continued detention of the defendant is recommended pending adjudication of
the matter.
 Pretrial Services Officer                                    Date                 Time

 s/Erica Helms                                                11/07/2018           8:55 a.m.
 Erica Helms, U.S. Probation Officer
 Reviewed By

 s/Rebecca M. Nichols
 Rebecca M. Nichols, Deputy Chief U.S. Probation Officer




Page 5
